
	
		II
		111th CONGRESS
		1st Session
		S. 1008
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mrs. Shaheen (for
			 herself and Mr. Gregg) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to limit
		  recoupments of separation pay, special separation benefits, and voluntary
		  separation incentive from members of the Armed Forces subsequently receiving
		  retired or retainer pay.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Retired Pay Fairness Act
			 of 2009.
		2.Limitations on
			 recoupment of separation pay, special separation benefits, and voluntary
			 separation incentive from members subsequently receiving retired or retainer
			 pay
			(a)Separation pay
			 and special separation benefitsSection 1174(h)(1) of title 10, United
			 States Code, is amended—
				(1)by inserting
			 (A) after (1);
				(2)in subparagraph
			 (A), as so designated, by striking so much of such pay as is based on
			 the service for which he received separation pay under this section or
			 separation pay, severance pay, or readjustment pay under any other provision of
			 law and inserting an amount, in such schedule of monthly
			 installments as the Secretary of Defense shall specify taking into account the
			 financial ability of the member to pay and avoiding the imposition of undue
			 financial hardship on the member and member’s dependents,; and
				(3)by adding at the
			 end the following new subparagraphs:
					
						(B)The amount deducted under subparagraph (A)
				from a payment of retired or retainer pay may not exceed 25 percent of the
				amount of the member’s retired or retainer pay for that month unless the member
				requests or consents to deductions at an accelerated rate. The Secretary
				concerned shall consult with the member regarding the repayment rate to be
				imposed, taking into account the financial ability of the member to pay and
				avoiding the imposition of an undue hardship on the member and the member’s
				dependents.
						(C)The deduction of amounts from the
				retired or retainer pay of a member under this paragraph may not commence until
				the date that is 90 days after the date on which the Secretary concerned
				notifies the member of the deduction of such amounts under this paragraph. Any
				notice under this subparagraph shall be designed to provide clear and
				comprehensive information on the deduction of amounts under this paragraph,
				including information on the determination of the amount and period of
				installments under this paragraph.
						(D)The Secretary concerned may waive the
				deduction of amounts from the retired or retainer pay of a member under this
				paragraph if the Secretary determines that deduction of such amounts would
				result in a financial hardship for the
				member.
						.
				(b)Voluntary
			 separation incentiveSection 1175(e)(3) of such title is
			 amended—
				(1)in subparagraph (A), by striking so
			 much of such pay as is based on the service for which he received the voluntary
			 separation incentive and inserting an amount, in such schedule
			 of monthly installments as the Secretary of Defense shall specify taking into
			 account the financial ability of the member to pay and avoiding the imposition
			 of undue financial hardship on the member and member’s
			 dependents,;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C);
				(3)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)The amount deducted under subparagraph (A)
				from a payment of retired or retainer pay may not exceed 25 percent of the
				amount of the member’s retired or retainer pay for that month unless the member
				requests or consents to deductions at an accelerated rate. The Secretary
				concerned shall consult with the member regarding the repayment rate to be
				imposed, taking into account the financial ability of the member to pay and
				avoiding the imposition of an undue hardship on the member and the member’s
				dependents.
						;
				and
				(4)by adding at the
			 end the following new subparagraphs:
					
						(D)The deduction of amounts from the
				retired or retainer pay of a member under this paragraph may not commence until
				the date that is 90 days after the date on which the Secretary concerned
				notifies the member of the deduction of such amounts under this paragraph. Any
				notice under this subparagraph shall be designed to provide clear and
				comprehensive information on the deduction of amounts under this paragraph,
				including information on the determination of the amount and period of
				installments under this paragraph.
						(E)The Secretary concerned may waive the
				deduction of amounts from the retired or retainer pay of a member under this
				paragraph if the Secretary determines that deduction of such amounts would
				result in a financial hardship for the
				member.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first month beginning on
			 or after the date of the enactment of this Act and apply to deductions made
			 from the retired or retainer pay of members of the uniformed services for that
			 month and subsequent months.
			
